Citation Nr: 1202794	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for bilateral knee replacements. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2008 and March 2010, the Board remanded the case for further action by the originating agency.  The case has returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional evidentiary development is necessary before a decision may be rendered.  In an April 2011 statement, the Veteran identified a private chiropractor who had treated his knees soon after his discharge from active duty service.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Upon remand, the Veteran should be asked to complete a medical release form to allow VA to obtain records from the private chiropractor on his behalf.  

In addition, while the Veteran was examined by a VA physician in March 2011, the medical opinion provided by the VA examiner is not adequate.  The examiner found that it would require speculation to make a nexus connection between the Veteran's total knee replacements and the reported injury during active duty service.  Part of the rationale for the stated opinion was the lack of medical records pertaining to the Veteran's knee replacements in the 1990s which the examiner was able to speculate were based on osteoarthritis.  Although the claims file does not appear to contain complete records of treatment dating from the time of the Veteran's knee replacements, the April 1992 history and physical examination and operative notes are of record.  They clearly indicate that the Veteran was diagnosed with osteoarthritis of the bilateral knees and had reported a history of knee problems for many years.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The medical opinion of the March 2011 is clearly inadequate as it was not based on an accurate review of the evidence contained in the claims file, to include records pertaining to the Veteran's total knee replacements in April 1992. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided a medical release form and specifically requested to execute it to authorize VA to obtain medical treatment records from his private chiropractor, Walter Ringwald.  Notify the Veteran that a full address, including city, state, and zip code must be provided.  

2.  If a valid medical release form is submitted, obtain records of treatment from the Veteran's private chiropractor.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.
3.  Provide the Veteran's claims file to a VA examiner with the necessary expertise to issue a medical opinion regarding the etiology of the Veteran's claimed knee disability.  The complete claims file must be reviewed in conjunction with the issuance of the requested medical opinion.  

Based on a review of the claims file, including the April 1992 private records pertaining to the Veteran's total knee replacements, as well as the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current bilateral knee disabilities are etiologically related to any incident of active duty service, to include the Veteran's reports of an in-service knee injury. 

The examiner should assume for the purposes of the requested medical opinion that the knee injury described by the Veteran occurred.  Service treatment records are unavailable due to destruction in a fire, but the Veteran has reported that his knees were injured during service when he was knocked off a viewing stand during a grenade demonstration and landed on his knees.  

A complete rationale should be provided for all expressed opinions.

4.  Readjudicate the claim for service connection for total knee replacements.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



